Title: To Thomas Jefferson from Benjamin Waterhouse, 22 October 1825
From: Waterhouse, Benjamin
To: Jefferson, Thomas


Dear Sir
Cambridge
Octr 22d 1825.
I rejoice, and so will you, that I am enabled to inform you that our aged friend Mr Adams has recovered, remarkably, from that sunken state of debility, which appeared to indicate his dissolution last November, & the following winter. He cannot, besure, walk without help, nor see objects distinctly, neither can he feed himself; but he sleeps well & wakes refreshed, & eats very hearty. From a mere whisper, he has regained a firm voice & a good flow of spirits, and his functions are again obedient to the will. His sense of smelling is so good, that about ten days ago, he told me he had not a good night’s rest, owing to his being disturbed, soon after he got into bed, by the smell of tar, or some thing burning, which he was fearful was within his own house, and which proved to be the burning of the woods in the state of Maine, & in Nova Scotia, & which the papers say was perceptible at Washington.Mr Adams was able, about 3 weeks ago, to accompany his son, in a carriage, on the field of review, not far from his own house, where a brigade of infantry & artillery were display’d. Altho’ he could not see distinctly, he could hear the acclamations of the camp, & surrounding multitude, at the sight of himself and his son. In my system of therapeuticks, at the head of cordials, I place popular acclamations, for those whose constitutions they may suit, which are by far the greatest part of mankind.But all this, however pleasing, is not to be the burden of my letter.Yesterday Mr Simon Willard called on me, and said that he had received a proposition, or some inquiries for making a clock for “Mr Jefferson’s University”; but that he heard that the price for it of eight hundred dollrs was thought too high; therefore he had called on me to explain all about it, [for Willard is a man who cannot express himself to his own satisfaction to strangers.] and to request my friendship in the business, & which I readily promised him.I have known Mr Simon Willard between 30 & 40 years, and have ample reason to esteem him for his ingenuity as an artist, and integrity as a man. It is very seldom, if ever, that he comes into Cambridge without calling on me; and it is not often that I pass by his door in Roxbury without stopping to look at some specimen of his skill; so that I know as much of him, & more perhaps, than any one in Cambridge, and have a respectable opinion of the fairness of his character, & particularly of his disinterestedness; for he is a man who loves reputation more than money, and he has, accordingly, more of the first than the last.He has business enough; but is desirious, I should say, very ambitious to make your clock; and I see clearly that he would be mortified if any other one made it. He says he can make a clock of the dimensions required, for 600 dolrs which shall go well perhaps 20 years, after which it is commonly a plague, and a bill of expense. He made such an one for this University, and they have repented ever since that they did not proceed his advice. Several younger clockmakers have under worked him in Boston, & those who employed them have also repented. He told the President here, that an 800 dolr clock would be, in a long run, cheapest. A church in Boston, where our great merchant Mr Gray had a voice, took his advice, and he made them a clock that is looked up to as the standard time piece of the city. It is said, that it does not vary a minute in three months. He made another for a large & splendid church in New York, with three dials, for which he asked 11,00 dolr and received 12,00, considered the best specimen of American horology. In this sum was included his labour & attention in putting it up.—The striking of the University clock in this place is not heard commonly more than mile. It is about ¼ of a mile from my house, & its bell & dial full in sight from the table where I am writing, yet, were the wind from my house towards it, it might strike every hour through the 24 without my noticing it. nevertheless the bell, is I conjecture,  400 pounds weight. The bell, I take it, and the clock, are seperate articles, as no clock maker is called on here to make a time piece; but for a tower already provided with a bell. I have been thinking since my conversation with Willard, that you might substitute for  a bell, the Chinese Goonge, which I suppose, unless the novelty of the thing deceived me, might be heard two miles, or at least 1½—or in other words, from Charlott’s ville to Monticello. The only one I ever saw in this country, was in a museum in Baltimore kept by one of the Peale’s, who is a painter. It is one peice of sonorous metal, in shape & size not unlike a large tam boureen. The Chinese use it instead of a bell, and so might we. But should you have a bell,  I should advize you to import it from England. of the numerous bells in Boston, the English ones are decidedly the best. At Newport R. Island, there is one large Danish-bell, cast in Copenhagen; but it does not speak English. I have so much of the obtuse nerve of John Bull, my mother being an Englishwoman, that I take pleasure in loud sounds, such as drums, bells & cannon; hence my attention to the “iron tongue & brazen-mouth” of Shakesp. for when the wind sets from the city of Boston, & in a peculiar state of the atmosphere, I stand at my door to enjoy the music of her bells, and I have thought I could discover the predominancy of the London bells. I used to tell my children that one of the earliest cast American bells in Boston was a classical-bell, or Virgil’s-bell—“bella, horrida, bella!”—I observed in one of our news papers, within a week past, the death of the “Rev” Dr Parish, at or near Andover; but no other notice of him, as usual, when clergymen die. I have understood he lived poor and neglected. Dr Osgood shared a better fate, he died in pretty good circumstances, and left behind him a tolerable volume of sermons, but not one of a marked political cast. Even Timothy Pickering has testified some compunction for his railings, and at a late large publick meeting at Salem, he was the first man that came forward to greet the President of the U. S. and to follow him  in a long procession through the principle streets of that most ancient town of New England.Excuse this long and meddlesome epistle, and allow the motive to compensated its tediousness, and believe me to be, with an high degree of respect, your steady friendBenjn Waterhouse